 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    LAFAYETTE D. HOLMES, JR.,                          Case No. 2:17-cv-01980-RFB-GWF
12                        Petitioner,                    ORDER
13            v.
14    JO GENTRY, et al.,
15                        Respondents.
16

17           Petitioner has filed an amended petition for a writ of habeas corpus (ECF No. 12). He has

18   also submitted a motion for appointment of counsel (ECF No. 13). Petitioner is unable to afford

19   counsel, and the issues presented warrant the appointment of counsel.                 See 18 U.S.C.

20   § 3006A(a)(2)(B).

21           IT IS THEREFORE ORDERED that petitioner’s motion for appointment of counsel (ECF

22   No. 13) is GRANTED. The Federal Public Defender is provisionally appointed to represent

23   petitioner.

24           IT IS FURTHER ORDERED that the Federal Public Defender shall have thirty (30) days

25   from the date that this order is entered to undertake direct representation of petitioner or to indicate

26   to the court his inability to represent petitioner in these proceedings. If the Federal Public Defender

27   does undertake representation of petitioner, he shall then have sixty (60) days to file a second

28
                                                         1
 1   amended petition for a writ of habeas corpus. If the Federal Public Defender is unable to represent

 2   petitioner, then the court shall appoint alternate counsel.

 3           IT IS FURTHER ORDERED that neither the foregoing deadline nor any extension thereof

 4   signifies or will signify any implied finding of a basis for tolling during the time period established.

 5   Petitioner at all times remains responsible for calculating the running of the federal limitation period

 6   under 28 U.S.C. § 2244(d)(1) and timely asserting claims.

 7           IT IS FURTHER ORDERED that the clerk shall add Adam Paul Laxalt, Attorney General

 8   for the State of Nevada, as counsel for respondents.

 9           IT IS FURTHER ORDERED that the clerk shall electronically serve both the Attorney

10   General of the State of Nevada and the Federal Public Defender a copy of the petition and a copy

11   of this order.

12           IT IS FURTHER ORDERED that respondents’ counsel shall enter a notice of appearance

13   within twenty (20) days of entry of this order, but no further response shall be required from

14   respondents until further order of the court.

15           IT IS FURTHER ORDERED that the hard copy of any electronically filed exhibits shall be

16   forwarded—for this case—to the staff attorneys in Las Vegas.

17           DATED: November 2, 2018.
18                                                                  ______________________________
                                                                    RICHARD F. BOULWARE, II
19                                                                  United States District Judge
20

21

22

23

24

25

26

27

28
                                                         2
